      Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 1 of 32




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

MI FAMILIA VOTA, TEXAS STATE
CONFERENCE OF THE NATIONAL
ASSOCIATION FOR THE ADVANCEMENT
OF COLORED PEOPLE, MICAELA
RODRIGUEZ and GUADALUPE TORRES,            No. 5:20-cv-00830

              Plaintiffs

v.

GREG ABBOTT, Governor of Texas; RUTH
HUGHS, Texas Secretary of State,

              Defendants.



PLAINTIFFS’ EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                   AND PRELIMINARY INJUNCTION
                Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 2 of 32




                                                      TABLE OF CONTENTS
                                                                                                                                  PAGE NO.

PRELIMINARY STATEMENT .....................................................................................................1

FACTS .............................................................................................................................................3

           I.         THE COVID-19 PANDEMIC .................................................................................3

           II.        THE IMPACT OF COVID-19 ON COMMUNITIES OF COLOR ........................4

           III.       TEXAS’S MASK MANDATE EXEMPTION FOR POLLING PLACES
                      ENDANGERS VOTERS .........................................................................................8

           IV.        BLACK AND LATINO TEXAS VOTERS ALREADY ARE
                      DISPROPORTIONATELY LIKELY TO VOTE IN CONDITIONS THAT
                      CREATE HIGH RISK OF COVID-19 TRANSMISSION .....................................9

           V.         TEXAS HAS A HISTORY OF OFFICIAL DISCRIMINATION AGAINST
                      BLACK AND LATINO TEXANS........................................................................11

PROCEDURAL HISTORY...........................................................................................................12

RELIEF SOUGHT .........................................................................................................................13

LEGAL STANDARD....................................................................................................................14

ARGUMENT .................................................................................................................................14

           I.         PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS ........................14

                      A.          The Executive Order’s Exemption Places a Discriminatory Burden
                                  on Black and Latino Voters .......................................................................17

                      B.          The Order’s Burden is Causally Linked to Historical Discrimination ......18

                                  1.         History of Official Discrimination .................................................19

                                  2.         Effects of Past Discrimination .......................................................20

                                  3.         Responsiveness of the Legislature to Black and Latino Voters .....21

                                  4.         Tenuousness of Policies Underlying the Law ................................22

           II.        PLAINTIFFS ARE LIKELY TO SUFFER IRREPARABLE HARM..................24

           III.       PROTECTING VOTING RIGHTS SERVES THE PUBLIC INTEREST
                      AND WILL CAUSE NO HARM ..........................................................................26


                                                                       -i-
             Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 3 of 32




CONCLUSION ..............................................................................................................................27




                                                                  - ii -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 4 of 32




                                 PRELIMINARY STATEMENT

       Last Wednesday, the Fifth Circuit remanded to this Court to resolve a limited question:

               Were the district court to conclude that the exemption from
               wearing a mask in public places contained in Executive Order GA-
               29 for poll workers, voters, and others in polling places violated
               section 2 of the Voting Rights Act, the district court might excise
               that provision if it concluded that this would redress the injuries
               the Plaintiffs have alleged. It is at least conceivable that such a
               remedy would not materially or substantially affect the ongoing
               election, but that would be a matter for the district court to
               determine.

Ex. 1.1 Further indicating the urgency of this issue, last Friday the Circuit issued the mandate to

permit this Court to immediately resolve Plaintiffs’ challenge to the mask exemption just ninety

minutes after Defendants filed their opposition. Plaintiffs now seek a temporary restraining order

and preliminary injunction immediately excising the mask mandate exemption from the

Executive Order.

       Plaintiffs are likely to succeed on their Voting Rights Act “discriminatory effect” claim.

The mask exemption threatens the health of all in-person voters, but not equally. Black and

Latino Texans face increased risks due to the exemption: They are more likely to become

infected and more likely to suffer severe illness or to die of COVID-19. Black and Latino voters

in Texas also face longer lines at the polls, increasing their risk of transmission by exposing them

to crowds of other voters and poll workers, none of whom are currently required to wear a mask.

Under these conditions, Black and Latino voters must choose between not voting or risking their

lives or the lives of their loved ones to vote. White voters do not face the same level of risk. They

are less likely to have to wait in line to vote; are less likely to experience serious COVID-19

illness, hospitalization, or death; and are more likely to have access to testing sites and health

1
 Unless otherwise specified, all exhibits are attached to the October 20, 2020 declaration of Sean
Lyons.

                                                 -1-
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 5 of 32




care. Black and Latino voters are much more concerned about the impacts of COVID-19 and the

risk of exposure to unmasked persons while voting than white voters for the obvious reason that

they are at much greater risk.

       Excising the exemption would “redress the injuries”: Requiring masks at polling places

will protect Black and Latino voters. Black and Latino voters will face far less burden on their

right to vote and be less likely to sacrifice their right to vote in the November 2020 election—for

which early voting is already underway—altogether rather than enter a polling place where masks

are optional. While requiring masks alone is not a panacea, polling places where everyone is

masked limit the likelihood that infected individuals will transmit the virus to others at the

polling place. Indeed, the Governor’s Executive Order recognizes that public mask wearing is

essential to fighting the pandemic, by requiring masks to be worn in almost all public places

other than polling places.

       The burdens and equities also support immediate relief. The Governor appropriately

recognized the scientific consensus that masks likely will save lives, impose minimal burden,

and should be required in public places. The Governor has explicitly acknowledged in a town

hall that “we know that the safest way to go vote is by wearing a mask.”2 Yet he did not require

mask-wearing at poll locations, apparently believing that would burden voters who did not wish

to wear a mask. But wearing a mask during the pandemic places no more burden on voters than

having to wear a shirt that does not contain a political endorsement on it, having to bring an

identification to polling places, refraining from smoking at polling places, and refraining from

carrying a firearm at polling places. And whatever burden there may be is far outweighed by the


2
 Patrick Svitek, Texas Gov. Greg Abbott's statewide mask mandate exempts voting sites and
churches, Tex. Tribune (July 3, 2020), https://www.texastribune.org/2020/07/03/texas-mask-
order-voting-chruches-greg-abbott/

                                                -2-
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 6 of 32




burden that mask-less crowds at polling places will place on Black and Latino voters, warranting

immediate injunctive relief.

       Fundamentally, Congress has already resolved this issue: voting practices—like the

polling place mask exemption—that interact with historical and societal practices of

discrimination to disproportionately disenfranchise Black and Latino voters are prohibited by

Section 2 of the Voting Rights Act.

       Finally, Plaintiffs’ requested remedy “would not materially or substantially affect the

ongoing election,” because it would not alter how Texas runs its elections. Plaintiffs ask only

that the polling place exemption from the Texas mask wearing requirement be removed. Once

the exemption is excised, the Governor’s Executive Order will operate the same way at polling

places as it does at almost all other public places in Texas, increasing consistency in the law and

in practice for Texans.

                                             FACTS

I.     THE COVID-19 PANDEMIC

       Plaintiffs attach testimony from Dr. Catherine Troisi, an infectious disease epidemiologist

and public health expert. See Declaration of Catherine L. Troisi (“Troisi Decl.”) ¶ 1. As Dr.

Troisi explains, Coronavirus Disease 2019 (COVID-19) is spreading rapidly throughout the

United States: since the first case was reported in the United States in January, over 8 million

Americans have been infected, and more than 219,000 have died.3 In Texas alone, there have

been more than 828,000 confirmed cases and over 17,000 confirmed fatalities.4 New cases are



3
 CDC Covid Data Tracker, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-
us.html (last accessed Oct. 20, 2020, 2:13 PM).
4
 Tex. Dep’t of State Health Services Covid Dashboard, https://bit.ly/2Y5wuxG (last accessed
Oct. 20, 2020, 2:16 PM).

                                                -3-
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 7 of 32




rising again in an autumn surge that is expected to continue or worsen through November 3; the

positivity rate is now 8.6% and rising. Troisi Decl. ¶ 29. Texas now averages more than 4,100

COVID-19 cases per day, with a 24% increase in the rolling average of cases. Troisi Decl. ¶ 29.

More than 470 people have died in the last week alone.5 The fatality rate is approximately 2.1%.

Troisi Decl. ¶ 29.

       The main route of transmission is through the air between people. Troisi Decl. ¶¶ 11, 13.

Anyone infected with the virus—regardless of whether they are experiencing symptoms—can

transmit the virus for fourteen days after infection. Troisi Decl. ¶ 14. As the CDC has explained,

“the more an individual interacts with others, and the longer that interaction, the higher the risk

of COVID-19 spread.” Troisi Decl. ¶ 26. Indoor spaces, close contact, crowding, and the

duration of contact between individuals are all factors that increase risk of virus transmission.

Troisi Decl. ¶ 12. Face masks play a crucial role in protecting people from COVID-19; while a

mask does confer some protection on the wearer, the primary protection they offer is that an

infected person wearing a mask is much less likely to transmit the disease to others than one not

wearing a mask. Troisi Decl. ¶¶ 2, 20, 22-23.

II.    THE IMPACT OF COVID-19 ON COMMUNITIES OF COLOR

       Communities of color, and particularly Black and Latino communities, have been

disproportionately affected by the pandemic and are likely to experience serious COVID-19

illnesses at a disproportionate rate when compared to white COVID-19 patients. See Troisi Decl.

¶ 16. Across the United States, Black and Latino people are far more likely to be infected with




5
 Tex. Dep’t of State Health Services Covid Dashboard, https://bit.ly/2Y5wuxG (last accessed
Oct. 20, 2020, 2:16 PM). ; CDC Covid Data Tracker, https://www.cdc.gov/coronavirus/2019-
ncov/cases-updates/cases-in-us.html (last accessed Oct. 20, 2020, 2:13 PM).

                                                -4-
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 8 of 32




COVID-19, and once infected more likely to die of the disease, than white people.6 Black and

Latino people are also dying younger than white people from COVID-19.7 The disparity is

shocking: 1 in 920 Black Americans have died from COVID-19, two or more times as high as

the rate for white Americans (which is 1 in 1,840); 1 in 1,360 Latinos have died.8 “[N]early 1 in

3 black Americans know someone personally who has died of covid-19, far exceeding their

white counterparts.”9

       In particular, Black and Latino Texans are disproportionately represented in terms of

confirmed cases and fatalities. Troisi Decl. ¶ 18.10 When adjusted for age, the COVID-19

mortality rate for Black people is more than twice as high, and the mortality rate for Latino




6
 Jeremy A.W. Gold, et. al., Race, Ethnicity, and Age Trends in Persons Who Died from COVID-
19—United States, May-August 2020, CDC Morbidity and Mortality Weekly Report vol. 69, at 4
(Oct. 16, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6942e1-H.pdf (Ex. 5);
Lindsay Kim, et. al., Hospitalization Rates and Characteristics of Children Aged < 18 Years
Hospitalized with Laboratory-Confirmed COVID-19, CDC Morbidity and Mortality Weekly
Report vol. 69, no. 32, at 1083 (Aug. 14, 2020), https://bit.ly/3dDfpBO (Ex. 6).
7
 Tifany Ford, et. al., Race Gaps in COVID-19 Deaths are Even Bigger Than They Appear,
Brookings Inst. (June 16, 2020), https://brook.gs/3lXwgCk.
8
  APM Research Lab Staff, The Color of Coronavirus: COVID-19 Deaths by Race and Ethnicity
in the U.S., APM Research Lab, https://www.apmresearchlab.org/covid/deaths-by-race (last
accessed Oct. 20, 2020, 2:43 PM) (Ex. 7(.
9
 Amy Goldstein & Emily Guskin, Almost one-third of black Americans know someone who died
of covid-19, survey shows, Wash. Post (June 26, 2020),
https://www.washingtonpost.com/health/almost-one-third-of-black-americans-know-someone-
who-died-of-covid-19-survey-shows/2020/06/25/3ec1d4b2-b563-11ea-aca5-
ebb63d27e1ff_story.html (the comparable data for other groups is “17 percent of adults who are
Hispanic and 9 percent who are white”).
10
   Racial Data Dashboard of The COVID Tracking Project, The Atlantic,
https://covidtracking.com/race/dashboard#state-tx (last accessed Oct. 20, 2020, 8:05 PM).

                                               -5-
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 9 of 32




people is more than four times as high, as the COVID-19 mortality rate for white people. Troisi

Decl. ¶ 19.11

       There are also serious disparities in access to testing. Testing sites are disproportionately

located in predominantly white neighborhoods, while predominantly Black and Latino

neighborhoods lack sufficient testing sites, even where outbreaks are occurring.12 In the absence

of testing, Black and Latino Texans are less likely to learn they are infected and more likely to

unknowingly spread the virus in their community. See Troisi Decl. ¶¶ 29-30.

       As the CDC concluded: “Inequalities in the social determinants of health, such as poverty

and healthcare access, affecting these groups are interrelated and influence a wide range of

health and quality-of-life outcomes and risks.”13 Black and Latino workers are more likely to

work in essential jobs where they must appear in person to provide services for other Texans.14

They are also more likely to be paid low wages and have less access to affordable healthcare. Id.

Black and Latino people are also disproportionately likely to live in poverty in Texas.15




11
   APM Research Lab Staff, The Color of Coronavirus: COVID-19 Deaths by Race and
Ethnicity in the U.S., APM Research Lab, www.apmresearchlab.org/covid/deaths-by-race#rates
(last accessed Oct. 20, 2020) (Ex. 7).
12
   See Stephanie Adeline, In Large Texas Cities, Access To Coronavirus Testing May Depend On
Where You Live, NPR (May 27, 2020), https://n.pr/3ggSqfs; Soo Rin Kim, Which Cities Have
the Biggest Racial Gaps in COVID-19 Testing Access?, FiveThirtyEight (July 22, 2020),
https://53eig.ht/3j1USs5.
13
   Health Equity Considerations and Racial and Ethnic Minority Groups, CDC (July 24, 2020),
https://bit.ly/2EjWE94 (Ex. 8).
14
 See Sherita Hill Golden, Coronavirus in African Americans and Other People of Color, John
Hopkins Medicine (Apr. 20, 2020), https://bit.ly/32ix50u.
15
   See Most Recent Demographic Data on Poor People in Texas, U.S. Census Bureau,
https://tinyurl.com/yy3q3ez7 (last accessed Oct. 20, 2020, 2:53 PM).

                                                -6-
        Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 10 of 32




Approximately 8% of white people in Texas live below the poverty line, as compared with 20%

of Black people and 21% of Latino people.16

       These socioeconomic inequalities have not only placed Black and Latino people at

increased risk of serious COVID-19 illness if they get the disease, but have also made them even

more economically vulnerable than other groups. See, e.g., Torres Aff. ¶¶ 14-16. These factors

inform how voters assess whether they can risk going to vote during the pandemic.

       Texas counties with large Black and Latino populations, already suffering from

disproportionate levels of poverty, have been more severely impacted by COVID-19. For

example, the two hardest hit zip codes in Dallas County are predominantly Black and Latino.17

And Cameron County—whose population is 89% Latino, with nearly 1/3 of its population living

below the poverty line—accounts for nearly 5% of all confirmed COVID-19 fatalities in the

state, despite having just 1.5% of the state’s population.18 In cities and counties with high rates of

virus transmission, voters face greater risk of infection from community spread.19




16
 Poverty Rate by Race/Ethnicity, Kaiser Family Foundation, https://bit.ly/35ipBvY (last visited
Oct. 20, 2020, 2:56 PM).
17
  See PCCI COVID-19 Hub, https://covid-analytics-pccinnovation.hub.arcgis.com/ (last visited
Oct. 20, 2020, 3:07 PM) (zip codes 75211 and 75217 under “Geospatial Drill Down of COVID
Cases” and PCCI’s Vulnerability Index).
18
 See Emma Platoff & Carla Astudillo, Across Texas and the Nation, the Novel Coronavirus is
Deadlier for People of Color, Tex. Trib. (July 30, 2020), https://bit.ly/32foWtB.
19
   For example, in Dawson County (population is 58% Latino and 6.3% Black, and 22% live
below the poverty line), there is a 99% likelihood that at least one person in a group of 25 has
COVID-19. Other counties, like Lubbock County and Falls County, also have a more than 90%
probability. These numbers get worse when factoring in larger crowds of people; in Dallas there
is a 70% chance that at least one person in a crowd of 50 people will have COVID-19. Chande,
A.T., Gussler, W., Harris, M., Lee, S., Rishishwar, L., Hilley, T., Jordan, I.K., Andris, C.M., and
Weitz, J.S., Interactive COVID-19 Event Risk Assessment Planning Tool,
http://covid19risk.biosci.gatech.edu/.

                                                -7-
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 11 of 32




III.   TEXAS’S MASK MANDATE EXEMPTION FOR POLLING PLACES
       ENDANGERS VOTERS

       Defendants themselves have recognized that face coverings are crucial to preventing

COVID-19 transmission. In Executive Order GA-29 Governor Abbott noted that “requiring the

use of face coverings is a targeted response that can combat the threat to public health using the

least restrictive means,” and that “wearing a face covering is important not only to protect

oneself, but also to avoid unknowingly harming fellow Texans.” Ex. 2 at 1. He therefore issued a

face covering mandate. Inexplicably, however, Executive Order GA-29 exempts all people at

polling places from the mandate by providing:

               Every person in Texas shall wear a face covering over the nose and
               mouth when inside a commercial entity or other building or space
               open to the public, or when in an outdoor public space, wherever it
               is not feasible to maintain six feet of social distancing from another
               person not in the same household; provided, however, that this
               face-covering requirement does not apply to the following:

               8. any person who is voting, assisting a voter, serving as a poll
               watcher, or actively administering an election, but wearing a face
               covering is strongly encouraged.

Ex. 2 at 2 (emphasis in original). This exemption leaves voters and poll workers substantially

more vulnerable to transmitting or being infected by the disease while voting than while going to

the grocery store.

       Defendant Hughs has reinforced this rule. Election Advisory No. 2020-19, issued by the

Director of Elections under the authority of the Secretary of State, provides that “[t]here is no

authority under Texas law to require voters to wear face coverings when presenting to vote.” Ex.

3. In addition to prohibiting election officials from requiring voters to wear face coverings,

Election Advisory No. 2020-19 specifically authorizes election judges to require voters to

remove their masks before poll workers who are not required to wear masks, regardless of the

risks to that voter, other voters, and poll workers. Id.

                                                 -8-
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 12 of 32




       The health danger posed by Defendants’ polling place exemption is compounded by the

fact that Defendants have not taken other reasonable precautions to keep polling places safe.

Against CDC guidance, Defendants have not spread out voting over different methods, times,

and locations. See Considerations for Election Polling Places and Voters, CDC (June 22, 2020),

https://bit.ly/3msvnCR. Defendants have refused to expand mail-in or absentee voting,

substantially curtailed voters’ ability to drop off their mail-in ballots, allowed counties in its

Countywide Polling Place Program to shutter up to 50% of their polling places while prohibiting

these same counties from offering paper ballots (which would allow polling places to increase

the number of people voting simultaneously at each location), Tex. Elec. Code § 43.007(f), and

limited curbside voting. Governor Abbott expanded early voting by only five days and

maintained limitation on opening hours and the prohibition against mobile or temporary early

voting sites. Tex. Elec. Code §§ 85.062-63. Moreover, Defendants merely recommend—but do

not require—polling places to socially distance. See Election Advisory No. 2020-14,

https://www.sos.texas.gov/elections/laws/advisory2020-14.shtml.

       Under these conditions, face coverings at polling places become even more important for

Black and Latino voters who want to exercise their franchise, but who are disproportionately

likely to experience serious COVID-19 illness if they become infected, and who are more likely

to be waiting in line alongside infected individuals due to community spread in their counties.

IV.    BLACK AND LATINO TEXAS VOTERS ALREADY ARE
       DISPROPORTIONATELY LIKELY TO VOTE IN CONDITIONS THAT
       CREATE HIGH RISK OF COVID-19 TRANSMISSION

       Black and Latino voters are disproportionately likely to wait in longer lines and travel

farther to vote in Texas than white voters. Long lines mean that voters will have to wait in close

proximity with potentially unmasked people for extended periods of time, both of which are

factors that substantially increase the probability of COVID-19 transmission. Troisi Decl. ¶ 11.

                                                 -9-
           Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 13 of 32




          Between 2012 and 2018, Texas shuttered more than 750 polling places.20 542 of these

closures occurred in the 50 counties that gained the most Black and Latino residents between

2012 and 2018, which have contributed to a population increase of more than 2.5 million people.

Comparatively, the 50 counties in Texas that have gained the fewest Black and Latino

residents—whose total combined population has fallen by more than 13,000 people—closed only

34 polling places in the same time frame.21 As a result of these changes, Texas went from having

one polling place for every 4,000 residents in 2012, to having only one polling place per 7,700

residents just six years later. Id. And since then, more counties have joined the countywide

polling place program, enabling them to close up to 50% of their polling places. Counties within

the program now include El Paso County.22

          There is significant overlap between counties that have closed dozens of polling places,

counties experiencing COVID-19 outbreaks, and counties with large Black and Latino

populations. For example, Harris County and Dallas County—which have the two highest

number of COVID-19 cases by county in Texas—closed 52 and 74 polling places, respectively,

between 2012 and 2018. In other words, Black and Latino voters who are disproportionately

likely to experience long wait times to vote are also likely to live in communities with large or

ongoing outbreaks. See Mi Familia Vota Decl. ¶ 17; NAACP Decl. ¶¶ 7, 16, 19; Torres Decl. ¶¶

19, 22.



20
  Leadership Conf. Educ. Fund, Democracy Diverted: Polling Place Closures and the Right to
Vote, at 12 (Sept. 2019), https://bit.ly/3chYUsQ.
21
  Richard Salame, Texas Closes Hundreds of Polling Sites, Making it Harder for Minorities to
Vote, The Guardian (Mar. 2, 2020), https://bit.ly/37iiHJs (Ex. 10).
22
  Office of the Texas Secretary of State, Counties Approved to Use the Countywide Polling
Place Program (CWPP) for the November 3 2020 General Election, https://bit.ly/2FGQtNl (last
accessed Oct. 20, 2020, 9:01 PM)

                                                - 10 -
        Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 14 of 32




V.     TEXAS HAS A HISTORY OF OFFICIAL DISCRIMINATION AGAINST BLACK
       AND LATINO TEXANS

       Texas has an “uncontroverted and shameful history” of state-sponsored voter suppression

of Black and Latino residents. See Veasey v. Perry, 71 F. Supp. 3d 627, 633 (S.D. Tex. 2014),

aff’d in part, rev’d in part, Veasey v. Abbott, 830 F.3d 216 (5th Cir. 2016) (en banc). This history

was exposed in litigation over Texas’s 2011 voter identification act, held to be in violation of the

Voting Rights Act. Veasey v. Abbott, 830 F.3d 216 (5th Cir. 2016) (en banc). In the en banc

ruling, the Fifth Circuit summarized some of the state’s lengthy history of voter suppression,

including all-White primaries, secret ballot provisions, poll taxes, re-registration requirements

and voter purges, all of which were enacted allegedly to prevent voter fraud, and all of which

actually suppressed votes by people of color. Id. at 237. Texas also has been found to violate the

Voting Rights Act with racially gerrymandered districts in every redistricting cycle between

1970 and 2016. Id. at 240 (citing Veasey v. Perry, 71 F. Supp. 3d at 365-36, & n. 23 (collecting

cases)). The Fifth Circuit held that the voter identification law had a disparate impact on Black

and Latino voters, and on remand, the district court found that the law was passed with

discriminatory purpose. Id. at 264; Veasey v. Abbott, 249 F. Supp. 3d 868 (S.D. Tex. 2017).23

       In Veasey, the district court found that historic State-sponsored discrimination led to

ongoing disparities in education, employment, housing, and transportation. Veasey, 830 F.3d at

259. Historic discrimination continues to shape and limit opportunities for Black and Latino




23
   After this ruling, Texas revised its voter identification law. The district court determined that
its finding that the 2011 law was passed with discriminatory purpose applied to the new law and
entered a permanent injunction barring enforcement of the 2017 law. This decision was reversed
by the Fifth Circuit, which held that the 2017 law required its own analysis. Veasey v. Abbott,
888 F.3d 792 (5th Cir. 2018).

                                               - 11 -
           Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 15 of 32




people in Texas.24 In turn, these disparities and inequities have driven the way in which the

pandemic has disproportionately affected Black and Latino people and communities.25 Ongoing

discrimination; lack of healthcare access (Black and Latino Texans are far more likely to be

uninsured compared to white Texans and to forego health care due to costs26); economic

disparities that meant that racial and ethnic minorities are “disproportionately represented in

essential work settings” and less likely to be able to work from home or have paid sick days;

gaps in education; income, and wealth; and issues with housing that lead to crowded housing

conditions all create conditions for COVID-19 transmission and worse health outcomes for

people with COVID-19. Id.

                                    PROCEDURAL HISTORY

          Plaintiffs Mi Familia Vota, the Texas Conference of the National Association for the

Advancement of Colored People (“NAACP”), Guadalupe Torres, and Micaela Rodriguez27 filed

this lawsuit, challenging several Texas election laws, practices, and Governor Abbott’s

Executive Order excluding votes and others at polling places from the state-wide mask mandate.

Plaintiffs asserted constitutional claims as well as a Voting Rights Act claim. Plaintiffs also filed


24
   See, e.g., Dan Zehr, “Inheriting Inequality,” Austin-American Statesman, Jan. 18, 2015 (series
tracking the way in which historic and ongoing housing segregation limits Black Texans’ access
to economic opportunities); Alex Samuels, “Black Texans Already Face Health Care
Disparities, the Coronavirus is Making it Worse,” Texas Tribune, Apr. 29,
2020, https://bit.ly/2HiOgrM (explaining that historic redlining and segregation led to current
disparities, including inadequate healthcare and inadequate access to healthcare) (Ex. 9).
25
  Sean Price, “An Unfortunate Legacy: COVID-19 Reveals Long-Standing Health Inequities,”
116(9) Tex Med. 18-23 (Sept. 2020); CDC, Health Equity Considerations and Racial and Ethnic
Minority Groups, (July 24, 2020), https://bit.ly/2EjWE94 (Ex. 11).
26
   Commonwealth Fund 2020 Scorecard on State Health System Performance, Texas Ranking
Highlights, https://2020scorecard.commonwealthfund.org/files/Texas.pdf; Edward R. Berchick
et al, “Health Insurance Coverage in the United States: 2018,” U.S. Census Bureau, Nov.
2019, https://bit.ly/34iz2fA.
27
     Ms. Rodriguez is no longer a Plaintiff.

                                                - 12 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 16 of 32




a motion for a Preliminary Injunction, asserting First and Fourteenth Amendment violations as a

basis for seeking injunctive relief. Without reaching the merits of Plaintiffs’ claims or motion,

this Court granted Defendants’ motions to dismiss, holding that the case presented non-

justiciable political questions.

        After expedited briefing and a hearing, the Fifth Circuit affirmed dismissal of the

constitutional claims, holding that these claims were barred by sovereign immunity, but reversed

the dismissal of the Voting Rights Act claim. Examining the relief requested by Plaintiffs, the

Court noted that certain of the relief would be beyond the authority of the Court to grant and

certain relief would be “futile” so close to the election. The Court concluded, however, that these

barriers did not apply to Plaintiffs’ challenge to the voting exemption to the mask mandate and

therefore remanded for determination whether the “exemption from wearing a mask in public

places contained in Executive Order GA-29 for poll workers, voters, and others in polling places

violated Section 2 of the Voting Rights Act.” Ex. 1, at 17. The Fifth Circuit then granted

Plaintiffs motion for immediate issuance of the mandate.

                                        RELIEF SOUGHT

        Plaintiffs seek the excision of the exemption from wearing a mask in public places

contained in Executive Order GA-29 for poll workers, voters, and others in polling places on the

grounds that it violates Section 2 of the Voting Rights Act.28 Ex. 2, at 2. Plaintiffs further seek to

concomitant changes to Election Advisory No. 2020-19 to comply with the as-excised version of

28
   Rule 65 requires that a court may issue a preliminary injunction only if the movant provides
“security… in such sum as the court deems proper” but “[t]he amount of security required is a
matter for the discretion of the trial court; it may elect to require no security at all.” Laredo Road
Co. v. Maverick County, Texas, 389 F. Supp. 2d 729, 748 (W.D. Texas 2005) (citing Kaepa, Inc.
v. Achilles Corp., 76 F.3d 624, 628 (5th Cir. 1996)). In light of the importance of the right to be
vindicated and the fact that Plaintiffs are two not-for-profit public interest organizations and two
individuals of limited means, Plaintiffs respectfully request that the Court waive the security
requirement in this matter.

                                                - 13 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 17 of 32




the Executive Order. Ex. 3. Without such changes to the Advisory, the Court’s mandate to excise

the polling place exemption from the Executive Order would effectively be nullified by the

contradictory directive from the Secretary to the Counties. Plaintiffs’ requested relief would still

permit those with relevant medical conditions to remain exempt from the mask requirement as

that is addressed by another provision of the Executive Order. Moreover, Plaintiffs are not asking

this Court to order Defendants to make any changes to their election procedures. Plaintiffs ask

only that state law treat polling places the same as other public locations where unmasked people

can spread COVID-19.

                                       LEGAL STANDARD

       The Court should issue a preliminary injunction if Plaintiffs establish “(1) a substantial

likelihood of success on the merits, (2) a substantial threat of irreparable injury if the injunction

is not issued, (3) that the threatened injury if the injunction is denied outweighs any harm that

will result if the injunction is granted, and (4) that the grant of an injunction will not disserve the

public interest.” Jackson Women's Health Org. v. Currier, 760 F.3d 448, 452 (5th Cir. 2014)

(citation and internal quotation omitted); see also Butts v. Aultman, 953 F.3d 353, 361 n.6 (5th

Cir. 2020) (“A temporary restraining order may be treated as a preliminary injunction when an

adversarial hearing has taken place.”).

                                            ARGUMENT

I.     PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS

       Plaintiffs are likely to succeed in demonstrating that the exemption for voters, poll

workers, and poll watchers in Executive Order GA 29’s statewide mask mandate

disproportionately burdens the rights of Black and Latino voters in violation of Section 2 of the




                                                 - 14 -
        Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 18 of 32




Voting Rights Act.29 See Ex. 2 at 2. (Executive Order GA-29 (July 2, 2020)) (hereinafter

“Executive Order”). The Executive Order, which requires mandatory face coverings throughout

the state, acknowledges that face coverings have a public health benefit and reduce the

transmission of COVID-19. However, the order’s exemption permitting mask-less voters, poll

workers, and poll watchers exposes Texans at the polls to increased risk of COVID-19

transmission. The consequences of the exemption fall disproportionately on Black and Latino

voters because those groups have had worse health outcomes with respect to COVID-19, as

detailed in the attached declaration from Dr. Troisi, an epidemiologist and public health expert.

As a result of the mask exemption to the Governor’s order, Black and Latino voters’ ability to

participate in the political process is disproportionately burdened because they face higher risks

of serious or fatal COVID-19 illness than white voters. These burdens are compounded by the

long lines at polling places in communities of color, which cause Black and Latino voters to

spend more time with unmasked voters and poll watchers, further increasing the risk of COVID-

19 infection. As a result, some Black and Latino voters will choose to not vote at all rather than

risk exposure to the disease.

       Section 2 of the Voting Rights Act proscribes any “voting qualification or prerequisite to

voting or standard, practice, or procedure . . . which results in a denial or abridgement of the

29
   Plaintiffs have standing to bring this action. Both organizations have diverted their resources
to combat Defendants’ actions; moreover, Plaintiff NACCP also has standing because of the
harm to its members. See Scott v. Schedler, 711 F.3d 831, 836-39 (5th Cir. 2014) (NAACP had
standing when it spent more time on voter registration drives after state’s failure to provide
them); United Food & Com. Workers Union Loc. 751 v. Brown Grp., Inc., 517 U.S. 544, 555
(1996) (plaintiff has associational standing if it has at least a single member with standing).
While Defendants previously challenged Plaintiffs’ standing to bring this action, including
before the Fifth Circuit, the Fifth Circuit remanded the VRA claim for this Court’s consideration,
which necessarily required finding that Plaintiffs have standing. See Haywood v. Drown, 556
U.S. 729, 755 (2009) (explaining that because standing is jurisdictional prerequisite, court is
without authority to consider claims where plaintiffs lack standing). That standing determination
is binding on this Court.

                                               - 15 -
           Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 19 of 32




right of any citizen . . . to vote on account of race or color.” 52 U.S.C. § 10301(a). “Congress has

clarified that violations of Section 2(a) can ‘be proved by showing discriminatory effect alone,’”

consistent with the Congress’s broad “authority pursuant to the Fifteenth Amendment.”30 Veasey

v. Abbott, 830 F.3d 216, 243 (5th Cir. 2016) (quoting Thornburg v. Gingles, 478 U.S. 30, 35

(1986)).

           In evaluating discriminatory effect claims under Section 2 of the Voting Rights Act, the

Fifth Circuit adopted two-part test: First, “the challenged standard, practice, or procedure must

impose a discriminatory burden on members of a protected class, meaning that members of the

protected class have less opportunity than other members of the electorate to participate in the

political process and to elect representative of their choice.” Id. at 244. The inquiry is whether

the “burden imposed . . . creates a disparate effect” on members of protected classes.” Id.

Second, “that burden must in part be caused by or linked to social and historical conditions that

have or currently produce discrimination against members of the protected class.” Id.; see also

Mi Familia Vota v. Abbott, No. 20-50793, 2020 WL 6058290, at *4 (5th Cir. Oct. 14, 2020)

(citing Veasey as the applicable standard for evaluating Plaintiffs’ claim that the mask exemption

violations Section 2 of the Voting Rights Act).

       Here, the challenged procedure (the mask exemption at polling places) places a disparate

burden on Black and Latino voters—members of a protected class—in two ways, each

independently actionable. First, Black and Latino voters are much more likely to forego the

opportunity to vote because of the polling place exemption than white voters because of their

increased risks from COVID-19. See Ex. 4 (Stein Decl.) at 6, 9; Mi Familia Vota Decl. ¶¶ 15-16;

30
   The Fifteenth Amendment states that that the right to vote shall not be “abridged” “on account
of race, color, or previous condition of servitude,” and gives Congress the “power to enforce this
article by appropriate legislation.” U.S. Const. amend. XV.


                                                 - 16 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 20 of 32




NAACP Decl. ¶¶ 13, 15. Second, those Black and Latino voters who vote in-person despite the

mask exemption face the disproportionate burden to their health of a greater risk of severe illness

or even death than their white counterparts. These burdens arise in a context where, as the Fifth

Circuit has found, the state has a long history of discriminating against minority voters.

Moreover, while the Veasey analysis allows for a showing of either current or past disparities,

the disproportional effects of the COVID-19 pandemic are both. The current disparate impact of

the pandemic on minorities is rooted in longstanding historical, structural inequalities. As a

result, the mask exemption places heavier burdens on Black and Latino voters.

       A.      The Executive Order’s Exemption Places a Discriminatory Burden on Black
               and Latino Voters

       Courts in this circuit analyze the first element of the two-part test by considering the

“nature of the burden imposed and whether it creates a disparate effect in that members of the

protected class have less opportunity than other members of the electorate to participate in the

political process and to elect representatives of their choice.” Veasey, 830 F.3d at 244. The

Veasey plaintiffs challenged a Texas state law requiring voters to present specified types of voter

identification. The Fifth Circuit affirmed the district court’s ruling that the state law imposed a

discriminatory burden on Black and Latino voters in violation of Section 2 of the Voting Rights

Act. The Court found that Texans living in poverty were less likely to possess qualified photo

identification and that a disproportionate number of Texans living in poverty were Black and

Latino. Id. at 264.

       Like the disproportionate impact of voter ID requirements in Veasy, the mask exemption

at the polls will disproportionately impact Black and Latino voters. Across the United States,

Black and Latino people are far more likely to be infected with COVID-19, and once infected,

more likely to die of the disease, than white people. Troisi Decl. ¶¶ 16, 17. Record voter turnout


                                                - 17 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 21 of 32




in this year’s election cycle, coupled with Texas’s requirement that most voters must vote in

person, means that Texans are being forced into long lines and crowded polling sites, where the

Texas Governor’s mask exemption will disproportionately endanger Black and Latino lives.

NAACP Decl. ¶¶ 18-19. This dire reality is reflected in the lived experience of Black and Latino

voters, poll workers, and poll watchers alike—who worry about COVID-19 exposure at the

polls. Torres Decl. ¶¶ 17-23; Mi Family Vota Decl. ¶¶ 10-17. Exempting polling places from the

statewide mask mandate will disproportionately impact the very communities the Voting Rights

Act was intended to protect.

       B.      The Order’s Burden is Causally Linked to Historical Discrimination

       Applying the second element of the two-part test, the Fifth Circuit has adopted “the

Gingles factors,” see Thornburg v. Gingles, 478 U.S. 30, 36 (1986), to determine whether the

discriminatory impact of the challenged law or practice “produces a discriminatory result that is

actionable because it interacts with social and historical conditions in Texas to cause an

inequality in the electoral opportunities” enjoyed by voters belonging to a protected class,

Veasey, 830 F.3d at 253, 256. The Fifth Circuit expressly rejected the State’s proposal that “so

long as the State can articulate a legitimate justification for its election law and some voters are

able to meet the requirements, there is no Section 2 violation.” Id. at 247. That test, the Fifth

Circuit explained, “effectively nullifies the protections of the Voting Rights Act by giving states

a free pass to enact needlessly burdensome laws with impermissible racially discriminatory

impacts.” Id. Just so here: Texas should not be given a “free pass” to enact the burdensome mask

exemption given its “racially discriminatory impacts.”

       While the Gingles factors have traditionally been applied to analyze claims of vote

dilution, the Fifth Circuit, along with most other circuits, has held that in cases, such as this,

alleging vote abridgment or denial, “the Gingles factors may be used to examine causality under

                                                 - 18 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 22 of 32




the second part of the two-part analysis.” Veasy, 830 F.3d at 245. As the Fifth Circuit further

explained, however, “[n]ot every factor will be relevant in every case.” Id. at 246.31

        Here, the four most germane Gingles factors are: (i) the history of official discrimination;

(ii) the effects of past discrimination; (iii) the responsiveness of the legislature to the needs of

members of a protected class; and (iv) the tenuousness of policies underlying the law. Veasey,

830 F.3d at 257-263.

                1.      History of Official Discrimination

        In considering the history of official discrimination factor, courts evaluate the extent of

any history of official discrimination in the state or political subdivision that touched the right of

the members of the minority group to register, to vote, or otherwise to participate in the

democratic process. See Gingles, 478 U.S. at 45. The Veasey Court relied on the district court’s

“many examples of Texas’s long history of state sponsored discrimination.” Veasey, 830 F.3d at

265 (citing Veasy v. Perry, 71 F. Supp. 3d 627, 633-36 (S.D. Tex. 2014)). In holding that the first

Gingles factor weighed in favor of plaintiffs, the Court specifically cited to “the district court’s

finding that in every redistricting cycle since 1970, Texas has been found to have violated the

VRA with racially gerrymandered districts.” Id. at 240.

        The Fifth Circuit’s holding that Texas’ history of official discrimination supports the first

Gingles factor applies equally here and binds this Court in analyzing this first factor. See also

Conference of NAACP v. Husted, 768 F.3d 524, 549-60 (6th Cir. 2014) (applying “Gingles

factors” and finding that plaintiffs were likely to succeed on their VRA Section 2 claim because

the challenged law’s disparate impact on Black voters was linked to discriminatory “social and

31
   While there are nine Gingles factors, because the Gingles court created the test to analyze vote
dilution claims, courts have recognized that many factors are inapplicable to vote abridgment
claims, and instead focus on only the most relevant factors. See, e.g., Conference of NAACP v.
Husted, 768 F.3d 524, 555 (6th Cir. 2014) (focusing on Gingles factors one, three, five, and nine).

                                                 - 19 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 23 of 32




historical conditions”). At a minimum, given the Fifth Circuit’s holding, Plaintiffs are likely to

succeed at trial in proving this fact.

                2.      Effects of Past Discrimination

        The next factor—the effects of past discrimination—is measured by “the extent to which

members of the minority group in the state or political subdivision bear the effects of

discrimination in such areas as education, employment and health, which hinder their ability to

participate effectively in the political process.” Gingles, 478 U.S. at 45. Like Veasey, where the

court cited to expert testimony linking “the history of State-sponsored discrimination” to

disparities in education, employment, and health outcomes, which hinder the ability of Black and

Latino Texans to participate in the political process, here, the same history of State-sponsored

discrimination works in concert with the pandemic’s disproportionate impact on Black and

Latino communities.

        The data demonstrates the disproportional effect of the Executive Order’s exemption on

Black and Latino health. For instance, Latinos comprise 39% of the Texas population but 56% of

the COVID-19 deaths, a 44% over-representation in deaths, indicating a disparity in outcomes.

Troisi Decl. ¶ 17. Black and Latino people are far more likely to contract and die from the

disease than white people, particularly when mortality rates are adjusted for age. Troisi Decl.

¶¶ 18-19. And as CDC has explained, “the more an individual interacts with others, and the

longer that interaction, the higher the risk of COVID-19 spread.” Troisi Decl. ¶ 26. Because the

main route of transmission is through the air, indoor spaces, close contact, crowding, and the

duration of contact between individuals are all factors that increase risk of virus transmission.

Troisi Decl. ¶¶ 11-12, 32. And given the well-documented overcrowding and long lines at

polling sites in Black and Latino neighborhoods, it is no surprise that “[t]ransmission is a

significant risk at polling places because people who are asymptomatic or presymptomatic—and

                                               - 20 -
           Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 24 of 32




therefore have not been tested or do not know that they have the disease—are contributing to

spread of the virus.” Troisi Decl. ¶ 33. These facts, coupled with the fact that polling sites in

predominately Black and Latino neighborhoods have reported overcrowding32 and long lines,33

highlight the increased burden of the choice that voters of color are being faced with: the

disproportionate chance of transmission of a potentially fatal disease or forfeiture of the right to

vote. NAACP Decl. ¶ 18.

                 3.     Responsiveness of the Legislature to Black and Latino Voters

          The third relevant factor here—responsiveness to the needs of the protected classes—

considers whether elected officials are unresponsive to the particularized needs of the members

of the minority group. In Veasey, the court cited the district court’s finding that, “the legislature

knew that minorities would be most affected by the voter ID law” and that Representative Todd

Smith, a proponent of the legislation, stated that it was “common sense” the law would have a

disproportionate effect on voters of color. Veasey, 830 F.3d at 262. Rejected efforts to ameliorate

the disproportionate impact of the law provided the court with sufficient evidence to support “a

conclusion of lack of responsiveness.” Id.

          Here, the pandemic’s disproportionate impact on communities of color is well-reported

and irrefutable, as is the importance of mask wearing to prevent transmission. Troisi Decl. ¶¶ 16-

19, 23. That making masks optional at polling places during the pandemic would increase the

risk to Black and Latino voter’s health and dissuade vulnerable members of our society from

voting, is “common sense.” Veasey, 830 F.3d at 262.




32
  Richard Salame, Texas Closes Hundreds of Polling Sites, Making it Harder for Minorities to
Vote, The Guardian (Mar. 2, 2020), https://bit.ly/37iiHJs (Ex. 10).
33
     See Mi Familia Vota Decl. ¶ 17; Torres Decl. ¶ 22.

                                                - 21 -
        Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 25 of 32




               4.      Tenuousness of Policies Underlying the Law

       The final relevant factor—the tenuousness of policies underlying the law—examines

whether there is a “total disconnect between the State’s announced interests and the statute

enacted.” Veasey, 830 F.3d at 262. In Veasey, the Court found that, while the State was entitled

to make policy choices to address their stated interest in combating fraudulent absentee ballots,

the State provided “no credible evidence” that the voter ID law at issue corresponded in any

“meaningful way to the legitimate interests” the State was asserting.

       Again, like the lack of credible evidence that the voter ID law would prevent fraudulent

absentee ballots, here, the credible evidence indicates that the Executive Order at issue will

disproportionately keep Black and Latino Texans away from polling places, in direct

contradiction of the State’s asserted interest. Governor Abbott’s statewide mask mandate, which

specifically exempted “any person who is voting, assisting a voter, serving as a poll watcher, or

actively administering an election,” was enacted with the stated purpose of ensuring that Texans’

“constitutional rights [to vote] are not voided simply because of a pandemic.”34 However, the

exemption itself will create the very set of circumstances for Black and Latino voters, including

Plaintiff Torres and voting members of Plaintiff NAACP, that the exemption was purportedly

designed to prevent. Torres Decl. ¶¶ 17-23; Mi Familia Vota Decl. ¶¶ 10-17; NAACP Decl.

¶¶ 18-19.

       While voters and poll workers can easily don a “face covering” (not even necessarily a

mask)—as they must to enter most every public location other than the polls—voters who wish

to protect themselves from infected mask-less persons at the polls have no freedom to do so.


34
  Patrick Svitek, Texas Gov. Greg Abbott’s statewide mask mandate exempts voting sites and
churches, Tex. Trib. (July 3, 2020), https://www.texastribune.org/2020/07/03/texas-mask-order-
voting-chruches-greg-abbott/.

                                               - 22 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 26 of 32




Wearing a mask oneself is only limited protection: non-PPE masks primarily serve as “source

control,” meaning they protect others more than they protect the wearer. Troisi Decl. ¶ 23. It is

no answer to say that the state’s purpose was to protect voters’ right to vote without masks when

that purpose means that voters, and, especially Black and Latino voters, must risk unnecessary

COVID-19 exposure to exercise the franchise. The Governor’s mask exemption is a textbook

example of a “total disconnect between the State’s announced interests and the [policy] enacted.”

Veasey, 830 F.3d at 262. Black and Latino Texans are being dissuaded from voting precisely

because the Governor’s Executive Order is forcing them to choose between their right to live and

their right vote.

        At the same time, Defendants’ purported rationale that the polling place exemption is

necessary to protect the right to vote of persons who prefer not to wear a mask is neither

substantial nor credible. Requiring voters to wear a mask places no greater burden on them than

existing Texas requirements that voters be clothed when entering a polling place, that they not

wear campaign logos, that they refrain from carrying a firearm, that they refrain from using a cell

phone, or that they carry an identification with them in order to vote. Election Advisory No.

2020-30, Oct. 3, 2020, https://bit.ly/35kqUtZ; Tex. Elec. Code § 63.001(c). Individuals who

cannot safely wear masks for medical reasons are still exempt from the mask requirement under

a different provision of Executive Order GA-29—and indeed, these individuals will be safer

when voting in public if the polling place exemption is excised.

        Defendant Abbott’s mask mandate will have been in effect for four months by election

day, which means that voters and poll workers already have had to acquire face coverings and

have been required to use them while buying groceries, riding the bus, or innumerable other

activities. And Defendants can take additional steps, should they wish, to ensure that all voters



                                               - 23 -
        Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 27 of 32




and poll workers have the ability to wear masks or to vote in the absence of a mask—for

example, by providing local election officials with disposable masks to place at polling places or

allowing people to vote curbside.

II.    PLAINTIFFS ARE LIKELY TO SUFFER IRREPARABLE HARM

       In the absence of a preliminary injunction, Plaintiffs, including Plaintiff Torres and

voting members of Plaintiff NAACP—and Black and Latino voters across Texas—will be

subjected to irreparable harm. “To show irreparable injury if the threatened action is not enjoined

. . . [t]he movant need show only a significant threat of injury from the impeding action, that the

injury is imminent, and that money damages will not fully repair the harm.” Casarez v. Val

Verde Cty., 957 F. Supp. 847, 864-85 (W.D. Tex. 1997) (citing Humana, Inc. v. Avram A.

Jacobson, M.D., P.A., 804 F.2d 1390, 1394 (5th Cir. 1986)).

       It is well settled that “holding of an upcoming election in a manner that will violate the

Voting Rights Act constitutes irreparable harm to voters.” United States v. Berks Cty., 250 F.

Supp. 2d 525, 540 (E.D. Pa. 2003) (collecting cases); see also Patino v. City of Pasadena, 229 F.

Supp. 3d. 582, 590 (S.D. Tex. 2017) (irreparable harm to voters’ voting rights outweighed harm

to defendants who sought to stay an injunction); Mich. State A. Philip Randolph Institute v.

Johnson, 833 F.3 656, 669 (6th Cir.), stay denied, 137 S. Ct. 28 (2016) (plaintiffs faced

irreparable harm if not granted an injunction on their VRA § 2 claim that would prevent a

restriction on their “fundamental right to vote”). Courts have consistently held that where voting

rights are implicated, the injury is urgent and cannot be redressed by monetary damages. See

Casarez v. Val Verde County, 957 F. Supp. at 864-65 (vote dilution would cause irreparable

harm in a VRA case that monetary damages could not address); see also League of Women

Voters of N.C. v. North Carolina, 769 F.3d 224, 247 (4th Cir. 2014) (“[O]nce the election occurs,



                                               - 24 -
         Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 28 of 32




there can be no do-over and no redress. The injury to these voters is real and completely

irreparable if nothing is done to enjoin this law.”).

       As described above, Texas voters will face irreparable harm during the November 2020

general election in the absence of a preliminary injunction. The current conditions for voting in

Texas create serious, unacceptable, and unnecessary risk of virus transmission during the

pandemic. Black and Latino people are disproportionately likely to live in communities that are

experiencing COVID-19 outbreaks, and they face disproportionate risk of serious COVID-19

illness due to historical and socioeconomic conditions of inequality and poverty. They also are

disproportionately likely to experience voting conditions that increase the likelihood of virus

transmission, including farther travel, long wait times, and crowded polling places. As noted

above, besides the risks that refusing to wear a mask poses to the refuser, it poses far greater

risks (which are much harder to mitigate) to the people who must stand near the person who is

unmasked.

       Black and Latino voters, including Plaintiff Torres and voting members of Plaintiff

NAACP, face a disproportionate burden. They face a disproportionate burden on their right to

vote because they are more likely to give up the franchise and stay home in order to protect their

health, in the absence of a mask mandate. And they face a disportionate burden if they vote in

unsafe conditions, because COVID-19 results in disproportionate rates of serious illness,

hospitalization, and death among Black and Latino patients. Given the unsafe voting conditions

to which Black and Latino voters are subjected, a mask requirement will be critical to providing

voters with assurance of transmission mitigation.

       Voters who vote and contract COVID-19 as a result, or voters who must stay home in

order to remain healthy, will not get a “do-over” after the pandemic. See League of Women



                                                - 25 -
        Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 29 of 32




Voters, 769 F.3d at 247-48. An injunction is necessary to provide protection to Black and Latino

voters during the November 2020 election and the early voting that is already occurring.

       Moreover, Mi Familia Vota and the NAACP are also harmed directly, because the

resources they are expending to address constituents concerns about COVID-19 exposures at the

polls cannot be remedied at a later date. Because Section 2 of the VRA does not allow for

damages, the harm that Plaintiffs face in the absence of a preliminary injunction will be

irreparable. Voting is happening now and the election concludes in a matter of weeks—the

diversion of resources during this critical period cannot be repaired.

III.   PROTECTING VOTING RIGHTS SERVES THE PUBLIC INTEREST AND
       WILL CAUSE NO HARM

       Finally, an injunction will serve the public interest and no harm will result from a

preliminary injunction. See, e.g., Dunn v. Blumstein, 405 U.S. 330, 336 (1972) (right to vote is of

particular public importance because it is “preservative of all rights”); Rush v. Nat’l Bd. of Med.

Examiners, 268 F. Supp. 2d 673, 679 (N.D. Tex. 2003) (public interest served by preventing

discrimination). “[T]he public interest always is served when public officials act within the

bounds of the law and respect the rights of the citizens they serve.” Casarez, 957 F. Supp. at 865

(quoting Nobby Lobby, Inc. v. City of Dallas, 767 F. Supp. 801, 821 (N.D. Tex. 1991), aff’d, 970

F.2d 82 (5th Cir. 1992)).

       With COVID-19, the stakes could not be higher to ensure health and safety during voting.

The injunction will serve the public interest. As Governor Abbot has himself acknowledged,

universal and consistent use of masks is critically important to ensuring that asymptomatic or

pre-symptomatic infected individuals do not spread COVID-19 to others. Executive Order GA-

29. Masks provide protection against infection, particularly when the infected person is wearing




                                               - 26 -
            Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 30 of 32




a mask; and when used consistently and widely, masks limit community spread. Troisi Decl.

¶¶ 2, 20.

       Further, the relief requested poses no harm to the public or to Defendants. As discussed

above, requiring masks at polling places presents no burden on the right to vote and, in any

event, to the extent Defendants wish to preserve the option for some people to vote without a

mask, they can readily do so, by allowing such people to vote curbside.

       Consistent with the Fifth Circuit’s holding last week that excising the mask exemption is

not amongst the relief that would be “futile” so close to the election, excising the polling place

exemption from Executive Order GA-29 at this stage “would not materially or substantially

affect the ongoing election.” Op. at 17. Voters will not be “confus[ed]” over a simple, effective,

four-month-old statewide mandate being applied to polling places. Cf. Purcell v. Gonzalez, 549

U.S. 1, 4-5 (2006). Defendants or local election officials may, if they choose, take proactive

steps to supply disposable masks or to provide people with other options to vote. And as

discussed above, the relief sought will redress the injury caused by Defendants’ violation of the

Voting Rights Act while also making polling places a safer public space for voters and poll

workers. A far cry from a policy that might confuse voters and give them “incentive to remain

away from the polls,” Purcell, 549 U.S. at 5, the relief sought will reassure voters and encourage

them to go to the polls during the pandemic.

                                         CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that the Court grant their

Motion.




                                               - 27 -
      Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 31 of 32




Dated: October 20, 2020                 Respectfully submitted,



                                        /s/ Sean Lyons
                                        Sean Lyons, State Bar No. 00792280
                                        Clem Lyons, State Bar No.12742000
                                        LYONS & LYONS, P.C.
                                        237 W. Travis Street, Suite 100
                                        San Antonio, Texas 78205
                                        Telephone: (210) 225-5251
                                        Telefax: (210) 225-6545
                                        sean@lyonsandlyons.com
                                        clem@lyonsandlyons.com

                                        Courtney Hostetler (pro hace vice)
                                        John Bonifaz (pro hace vice)
                                        Ben Clements (pro hace vice)
                                        Ronald Fein (pro hace vice)
                                        FREE SPEECH FOR PEOPLE
                                        1320 Centre Street, Suite 405
                                        Newton, MA 02459
                                        Telephone: (617) 249-3015
                                        chostetler@freespeechforpeople.org
                                        jbonifaz@freespeechforpeople.org
                                        bclements@freespeechforpeople.org
                                        rfein@freespeechforpeople.org

                                        Kelly M. Dermody (pro hace vice)
                                        Yaman Salahi (pro hace vice)
                                        Mike Sheen (pro hace vice)
                                        Evan Ballan (pro hace vice)
                                        LIEFF CABRASER HEIMANN &
                                        BERNSTEIN, LLP
                                        275 Battery Street, 29th Floor
                                        San Francisco, CA 94111-3339
                                        Telephone: (415) 956-1000
                                        Facsimile: (415) 956-1008

                                        Avery S. Halfon (pro hace vice)
                                        LIEFF CABRASER HEIMANN &
                                        BERNSTEIN LLP
                                        250 Hudson Street, 8th Floor
                                        New York, NY 10013
                                        Telephone: (212) 355-9500
                                        Facsimile: (212) 355-9592


                                   - 28 -
Case 5:20-cv-00830-JKP Document 55 Filed 10/20/20 Page 32 of 32




                                  Jonathan S. Abady*
                                  Mathew D. Brinckerhoff*
                                  O. Andrew F. Wilson*
                                  Debra L. Greenberger*
                                  EMERY CELLI BRINCKERHOFF ABADY
                                  WARD & MAAZEL LLP
                                  600 Fifth Avenue, 10th Floor
                                  New York, NY 10020
                                  Tel: 212-763-5000
                                  jabady@ecbawm.com
                                  mbrinckerhoff@ecbawm.com
                                  awilson@ecbawm.com
                                  dgreenberger@ecbawm.com
                                  *(pro hac vice forthcoming)

                                  Counsel for Plaintiffs




                             - 29 -
